Appeal from order entered July 17, 1964 on a verdict of acquittal by direction of court, unanimously dismissed as nonappealable. Even assuming ‘ that the People are appealing from an order dismissing the indictment, as is stated in the notice of appeal dated July 17, 1964, an appeal does not lie from the dismissal of an indictment predicated on a finding of insufficiency of the evidence. (Matter of Kraemer v. County Court of Suffolk Cowniy, 6 N Y 2d 363; Code Crim. Pro., § 518, subds. 3, 5.) Furthermore, if it be assumed the appeal is from a determination that the confession was involuntary, subdivision 6 of section 518 and sections 518-a and 813-e of the Code of Criminal Procedure make no provision for such an appeal. Said sections deal exclusively with the return of property or the suppression of evidence; they have no application to an order determining a confession to be involuntary, made prior to or during the trial. There is now pending before the [1965] Legislature a proposed amendment to section 518 authorizing an appeal by the People from an order determining a confession to be involuntary or otherwise inadmissible against a defendant when the order is made prior to trial (Print. 5706, Intro. 5428, in Assembly). Also before the Legislature are Intro. S. 2750, Print. S. 2891 and Intro. A. 4752, Print. A. 4875 (Senate and Assembly) providing for determination of a motion before trial to suppress a confession and an appeal by the People from an order granting such relief. Concur — Rabin, J. P., Valente, McNally, Eager and Steuer, JJ.